          Case 2:19-cv-00666-RSM Document 23 Filed 07/13/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WASHINGTON
                                       AT SEATTLE

G&G CLOSED CIRCUIT EVENTS, LLC, a             )         Case No. 2:19-cv-00666-RSM
California limited liability company,         )
                                              )         ORDER ON ATTORNEY FEES AND
                 Plaintiff,                   )         COSTS
                                              )
        vs.                                   )
                                              )
MEZCALES GRILL, LLC, a Washington             )
limited liability partnership, d/b/a Mezcales )
Grill; CRISTOBAL MONDRAGON and the            )
marital community of Cristobal Mondragon and )
Sandra Mendoza,                               )
                                              )
HON. RICARDO S. MARTINEZ, District Judge:

       Plaintiff, G&G Closed Circuit Events, LLC, secured a default judgment against defendant

Mezcales Grill, LLC on April 15, 2020 (Dkt. #19), and has filed a motion for attorney fees, along

with a request for costs and supported by a declaration of counsel, under 47 U.S.C. §

605(e)(3)(B)(iii), which provides that “the court... shall direct the recovery of full costs,

including awarding reasonable attorneys’ fees to an aggrieved party who prevails.”
ORDER ON ATTORNEY FEES AND COSTS
(2:19-CV-00666-RSM) - p. 1
             Case 2:19-cv-00666-RSM Document 23 Filed 07/13/20 Page 2 of 2




        The Court, having reviewed the court file herein, including the submissions of Plaintiff,

now makes the following FINDINGS:

        1.       Plaintiff is an aggrieved party who prevailed in this action and is thus entitled to

its reasonable attorney fees and full costs.

        2.       The rates for Plaintiff’s attorneys and their staff are reasonable.

        3.       The time spent on this matter is reasonable.

        4.       Plaintiff’s costs are the result of the underlying litigation, including the costs for

Plaintiff’s investigator, and Plaintiff is entitled to recover those costs in full.

        Now, therefore, it is hereby

        ORDERED that Plaintiff’s motion for attorney fees is GRANTED, and Plaintiff’s request

for costs is GRANTED. Plaintiff is awarded $3,150.00 in attorney fees and $1,145 in costs.

        DATED this 13th day of July, 2020.




                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE




Presented By:

Bruce H. Orr, WSB No. 19147
Wyse Kadish LLP
900 SW Fifth Ave, Ste 2000
Portland, OR 97204
Phone: (503) 228-8448
Email: bho@wysekadish.com


ORDER ON ATTORNEY FEES AND COSTS
(2:19-CV-00666-RSM) - p. 2
